Citation Nr: 1737261	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence. 


REPRESENTATION

Veteran represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2013 from the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  Jurisdiction resides with the RO in Baltimore, Maryland.

FINDING OF FACT


Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an initial rating in excess of 70 percent for PTSD with alcohol dependence.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to an initial rating in excess of 70 percent for PTSD with alcohol dependence, by the Veteran, have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105 (b)(2), (d)(5)(West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

In the present case, in August 2017 correspondence, the Veteran withdrew his appeal for an increased initial rating.  There are no remaining allegations of errors of fact or law for appellate consideration as to the issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The claim for an initial rating in excess of 70 percent for PTSD with alcohol dependence is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


